Exhibit 10.1


October 28, 2010


Mr. Michael J. Ferrantino, Jr.
11 Starr Avenue West
Andover, MA  01810


Dear Michael:


This letter will confirm the October 21, 2009 agreement between Valpey-Fisher
Corporation (the “Company”) and you concerning amounts payable to you as
severance in the event of a change in control of the Company.


The Company and you agree that effective October 28, 2010 the first paragraph of
the Letter Agreement is hereby amended to read in its entirety as follows:
 

 
“This letter will confirm the October 21, 2009 agreement between Valpey-Fisher
Corporation (the “Company”) and you concerning amounts payable to you as
severance in the event of a change in control of the Company on or prior to
December 31, 2011.”
 

 
The Company and you agree that effective October 28, 2010 the second paragraph
of the Letter Agreement is hereby amended to read in its entirety as follows:
 

 
“In the event of a change in control of Valpey-Fisher on or prior to December
31, 2011, you will be paid a 2x annual base salary as severance, in the event
that within 65 days after the change in control you have incurred  a “Separation
from Service” (as defined in Exhibit A) as a result of termination of your
employment by the Company or the successor employer resulting from the change in
control, or as a result of your termination of your employment for “Good Reason”
(as defined  in Exhibit A); provided  however, that no severance payment will be
made if you incurred a “Separation from Service” (as defined in Exhibit A) for
any reason , prior to the change in control.
 
Any severance payment payable hereunder in the event of a change in control will
be paid no later than March 15, following the end of the calendar year in which
the applicable separation from service following the change in control occurs.”
 

 
Please indicate your agreement by signing this letter in the space provided
below.
 

 
Sincerely,
                VALPEY-FISHER CORPORATION                
Date
By:
/s/ Ted Valpey, Jr.       Ted Valpey, Jr.       Chairman          

 
AGREED AND ACCEPTED:


/s/ Michael J. Ferrantino, Jr.
Michael J. Ferrantino, Jr.


 
-16-

--------------------------------------------------------------------------------

 




EXHIBIT A


(a)  “Separation from Service”  means , your “separation from service”, within
the meaning of Section 409A of the Internal Revenue Code of 1980 as amended (the
“Code’), from the Company or successor employer resulting from change in
control.  To the extent required by the definition of “separation from service”
under Section 409A of the Code, “Separation from Service” shall mean your
separation from service (as so defined) from both the Company or successor
employer resulting from the change in control, and all other persons with whom
the Company or such successor employer would be considered a “single employer
under Section 414(b) or (c) of the Code, but replacing the phrase “at least 80
%” with the phrase “at least 50% where it appears in Section 1563(a)(1), (2),
and (3) of the Code and in the regulations under Section 414(c).


(b)  “Termination for Good Reason” means separation from service within 65 days
following the initial existence of one or more of the following conditions
arising without your consent:
    (1) A material diminution in your base compensation.
    (2) A material diminution in your authority, duties, or responsibilities.
    (3) A material change in the geographic location at which the service
provider must perform the services;
 
provided that you have provided notice to the Company or successor employer
resulting from a change in control, of the existence of one of the above
conditions, within 30 days of the initial existence of the condition, upon the
notice of which the Company or such successor employer has a period of at least
30 days during which it may remedy the condition and not be required to pay the
amount due you.
 
 
 
 
 
-17-